         Case 1:18-cv-02921-JMF Document 479 Filed 11/04/18 Page 1 of 4



November 4, 2018

The Honorable Jesse M. Furman
Thurgood Marshall U.S. Courthouse
United States District Court for the Southern District of New York
40 Centre Street, Room 2202
New York, NY 10007

       RE:     Plaintiffs’ opposition to Defendants’ motion to exclude testimony in State of New
               York, et al. v. U.S. Dep’t of Commerce, et al., 18-CV-2921 (JMF).

Dear Judge Furman,

       Defendants’ motion to exclude the supplemental expert disclosures and related testimony
of Dr. Matthew Barreto and Dr. D. Sunshine Hillygus, Docket No. 475, should be denied.
Preclusion of testimony is an “extreme sanction” that should be ordered only in rare
circumstances not present here. Outley v. New York, 837 F.2d 587, 591 (2d Cir. 1988).

       Defendants identified Dr. Abowd as their expert witness on September 21. Plaintiffs
asked to depose him before our October 1 deadline for rebuttal expert disclosures, but
Defendants refused to make him available until October 12. (Docket No. 387-1). Nor did
Defendants produce the documents underlying Dr. Abowd’s opinions before the October 1
deadline, despite Plaintiffs’ requests (Docket No. 387-1, Docket No. 387-2); instead, those
materials were produced on October 5, also after Plaintiffs’ rebuttal deadline.

        Plaintiffs timely filed an expert exclusion motion on October 19 (Docket No. 387) and
advised Defendants in our reply that we would serve supplemental opinions if that motion was
denied (Docket No. 422). The Court denied Plaintiffs’ exclusion motion on October 30 (Docket
No. 452), and Plaintiffs served supplemental opinions of Dr. Barreto and Dr. Hillygus two days
later, on November 1. Those supplemental opinions elaborate on topics already disclosed in the
earlier expert reports of both Dr. Barreto and Dr. Hillygus, as informed by new information
provided in the October 12 Abowd deposition and October 5 document production.

        Preclusion of expert testimony under Fed. R. Civ. P. 37(c)(1) is a discretionary remedy.
Leong v. 127 Glen Head Inc., No. CV-13-5528, 2016 WL 845325, at *3 (E.D.N.Y. Mar. 2,
2016). “Before the extreme sanction of preclusion may be used by the district court, a judge
should inquire more fully into the actual difficulties which the violation causes, and must
consider less drastic responses.” Outley, 837 F.2d at 591. The Second Circuit has identified four
factors that bear on this Court’s exercise of its discretion: (1) the party’s explanation for the
timing of the disclosure; (2) the importance of the testimony; (3) prejudice suffered by the
opposing party; and (4) the possibility of a continuance. Patterson v. Balsamico, 440 F.3d 104,
117 (2d Cir. 2006). Applying these factors, the supplemental opinions of Drs. Barreto and
Hillygus should not be excluded.

        First, Plaintiffs disclosed the supplemental analysis of Drs. Barreto and Hillygus just two
days after the Court denied Plaintiffs’ motion to exclude Dr. Abowd’s testimony, and in response
to information that Defendants acknowledge was not disclosed before the October 12 Abowd

                                                1
         Case 1:18-cv-02921-JMF Document 479 Filed 11/04/18 Page 2 of 4



deposition and the October 5 document production. (Docket No. 475, at 1). Defendants suggest
that Plaintiffs should have prepared their responsive analysis at the same time that they sought to
exclude Dr. Abowd’s opinions – or perhaps immediately after learning Dr. Abowd’s new
opinions at his October 12 deposition – but this is effectively a difference in time of only nine
days: Discovery in this action was stayed from October 9 to October 22 as a result of
Defendants’ application for a stay from the Supreme Court. See Docket, No. 18A375 (S. Ct.).
The harm Defendants complain of is therefore the nine-day lapse in time from October 23 to
November 1, when the supplemental analysis was disclosed. Defendants can hardly object to
Plaintiffs’ failure to produce discovery materials during the pendency of a discovery stay that
Defendants themselves sought and received.

         In addition, Defendants themselves delayed in producing the materials needed for Drs.
Barreto and Hillygus to supplement their expert opinions. Plaintiffs asked on September 22 for
Dr. Abowd’s underlying materials, but did not receive the responsive production until October 5
(after the rebuttal disclosure deadline); and Plaintiffs further asked to depose Dr. Abowd
immediately after his report was disclosed, but he was not made available until October 12.
(Docket No. 387-1, Docket No. 387-2). Because Defendants stalled Plaintiffs’ discovery of
underlying information regarding imputation that was uniquely in Defendants’ possession, the
timing of Plaintiffs’ supplemental disclosure was not unreasonable.

         As to the second factor, Defendants argue that the testimony should be excluded because
“it is not important at all.” (Docket No. 475, at 2). Setting aside that this assertion undermines
any claim of prejudice (because Defendants cannot be prejudiced by the consideration of
unimportant testimony), Defendants themselves have put the effectiveness of the Census
Bureau’s imputation methods at issue in this case. Defendants argue, inter alia, that Plaintiffs
cannot establish Article III standing because imputation can address any decline in self-response
caused by the citizenship question. (Defs.’ Pretrial Mem., Docket No. 412, at 1-2, 12-16).
Plaintiffs disagree, and should not have their hands tied in responding to the full scope of the
evidence Defendants intend to present on imputation, including evidence that was only first
disclosed on October 12.

        Third, Defendants have not demonstrated any prejudice that would warrant exclusion.
Defendants’ argument is that they will not have sufficient time to counter the November 1
disclosures. But as noted, given the discovery stay Defendants procured from the Supreme
Court, the additional time they believe they should have had amounts to little more than a week.
Plaintiffs should not be subjected to the “extreme sanction of preclusion” on a claim of prejudice
amounting to a nine-day difference in time. Outley, 837 F.2d at 591 (reversing for abuse of
discretion the district court’s decision to preclude two eyewitnesses for the defense where
counsel, by oversight, failed to disclose those witnesses until her opening statement). In
addition, Dr. Abowd will apparently be present in the courtroom for the entirety of the trial, see
Nov. 1 Tr. at 21-24, and can observe Dr. Barreto’s and Dr. Hillygus’s testimony live.
Defendants can adduce any responsive testimony from Dr. Abowd when he testifies as
Defendants’ expert.

        Defendants’ claim of prejudice also fails because they have known since October 1 that
both Dr. Barreto and Dr. Hillygus were rebuttal witnesses to Dr. Abowd’s testimony, including
on the topic of imputation. Defendants therefore cannot claim surprise, as both experts provided

                                                 2
         Case 1:18-cv-02921-JMF Document 479 Filed 11/04/18 Page 3 of 4



an opinion on imputation in their previous reports. See New York v. Solvent Chem. Co., 685 F.
Supp. 2d 357, 414-16 (W.D.N.Y. 2010), rev’d in part on other grounds, 664 F.3d 22 (2d Cir.
2011); see also S.W. v. City of New York, No. CV-2009-1777, 2011 WL 3038776, at *3-4
(E.D.N.Y. July 25, 2011) (denying motion to exclude supplemental expert analysis that directly
addressed the opposing party’s expert testimony, because “the rules do not require an expert to
anticipate every argument made by an opposing expert or risk preclusion”). In addition, the
underlying data for Dr. Barreto’s supplemental opinion was disclosed to Defendants on
September 7, and Dr. Barreto’s supplemental analysis simply uses that data as informed by
Defendants’ own recent disclosures. Dr. Barreto’s supplement also describes exactly how his
figures were derived, enabling Defendants to replicate the analysis. As to Dr. Hillygus, her short
supplement merely expands upon her previous opinions on imputation expressed in her rebuttal
report in response to Defendants’ delayed production of relevant materials. The supplements for
both experts simply provide more detail and notice to Defendants of these witnesses’ expected
testimony, based on materials produced after Plaintiffs’ rebuttal report deadline. Plaintiffs
should not be punished for giving additional notice of their experts’ views.

       As to the fourth factor, the parties agree there is no possibility of a continuance. (Docket
No. 475, at 3). The Court has recognized that time is of the essence.

         Consideration of these four factors in full establishes that Plaintiffs’ disclosure of the
supplemental analyses of Drs. Barreto and Hillygus is not, in the circumstances of this case,
sufficiently tardy or prejudicial as to warrant preclusion. See Exo-Pro, Inc. v. Seirus Innovative
Accessories, Inc., No. CV 05-3629, 2008 WL 4878513, at * 2 (E.D.N.Y. Feb. 19, 2008) (noting
that in the Second Circuit, “even where the failure to disclose is neither justified nor harmless,
district courts generally do not order preclusion”) (citing cases); see also 7 Moore’s Federal
Practice § 37.60[2][b] (3d ed. 2018) (“[M]any judges are reluctant to exclude evidence that is
important to the merits of the case without a showing of substantial and largely irremediable
prejudice, as well as bad faith, willfulness, or some other substantial fault.”).

       Defendants’ motion to exclude this testimony should be denied.

                                      Respectfully submitted,

                                      BARBARA D. UNDERWOOD
                                      Attorney General of the State of New York

                                      By: /s/ Matthew Colangelo
                                      Matthew Colangelo, Executive Deputy Attorney General
                                      Elena Goldstein, Senior Trial Counsel
                                      Elizabeth Morgan, Assistant Attorney General
                                      Office of the New York State Attorney General
                                      28 Liberty Street
                                      New York, NY 10005
                                      Phone: (212) 416-6057
                                      matthew.colangelo@ag.ny.gov

                                      Attorneys for the State of New York Plaintiffs

                                                 3
       Case 1:18-cv-02921-JMF Document 479 Filed 11/04/18 Page 4 of 4




                                   ARNOLD & PORTER KAYE SCHOLER LLP
                                   AMERICAN CIVIL LIBERTIES UNION

                                   By: /s/ John A. Freedman

Dale Ho                                           Andrew Bauer
American Civil Liberties Union Foundation         Arnold & Porter Kaye Scholer LLP
125 Broad St.                                     250 West 55th Street
New York, NY 10004                                New York, NY 10019-9710
(212) 549-2693                                    (212) 836-7669
dho@aclu.org                                      Andrew.Bauer@arnoldporter.com

Sarah Brannon*                                    John A. Freedman
American Civil Liberties Union Foundation         Arnold & Porter Kaye Scholer LLP
915 15th Street, NW                               601 Massachusetts Avenue, N.W.
Washington, DC 20005-2313                         Washington, DC 20001-3743
202-675-2337                                      (202) 942-5000
sbrannon@aclu.org                                 John.Freedman@arnoldporter.com
* Not admitted in the District of Columbia;
practice limited pursuant to D.C. App. R.
49(c)(3).

Perry M. Grossman
New York Civil Liberties Union Foundation
125 Broad St.
New York, NY 10004
(212) 607-3300 601
pgrossman@nyclu.org


                                   Attorneys for the NYIC Plaintiffs




                                              4
